[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has brought this action seeking money damages for injuries sustained while she was a customer at Sam's Club, which is a retail store owned by the defendant and located in Orange, Connecticut. The plaintiff claims that she received injuries to her head and spine when she struck her head on metal shelving which was used to display merchandise, and that these injuries were caused by the negligence of the defendant in that it failed to properly stock the merchandise, that it failed to inspect the shelving, that it failed to post warnings of the dangerous condition of the shelving, and in that it failed to provide soft padding on the shelving to protect customers such as the plaintiff from being injured.
The case was heard by the court on August 20, 1998 and with the agreement of the parties, was bifurcated, so that the court CT Page 10245 heard only evidence pertaining to liability.
The defendant's store is essentially a warehouse type of operation with the merchandise, which is sold in bulk sizes at reduced prices, being placed on the metal, shelving by fork lift trucks. The merchandise arrives at the store on large pallets or skids and these pallets with the merchandise on them are placed on the metal shelves by the fork lifts. The pallets are about three and one half feet wide and four feet long. The distance from the pallet to the shelf immediately above the pallet is about four and one half feet.
The plaintiff who is five feet one inch tall claims that she was injured as she was removing a large pail of detergent from the back of a skid and had backed out to the front of the skid when she stood up striking her head on the metal shelf above her. The plaintiff was fully aware of the existence of the shelving above her and that it was not padded. She believed that she had backed up far enough so that she had cleared the shelf that was about  4 1/2 feet above her but she misjudged her distance and struck her head.
The plaintiff has failed to prove that any negligence of the defendant caused her injuries. The shelving and the store were reasonably safe. Any injuries sustained by the plaintiff were as a result of the plaintiff's own negligence in failing to use due care.
Judgment shall enter in favor of the defendant.
Hadden, Judge Trial Referee